Citation Nr: 9933379	
Decision Date: 11/29/99    Archive Date: 12/06/99

DOCKET NO.  93-22 138A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from June 1967 to September 
1971.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a May 1992 RO rating decision that denied service 
connection for diabetes mellitus.  The Board remanded the 
case to the RO in June 1996 for additional development.

The issues for appellate consideration at the time of the 
June 1996 Board remand included service connection for 
bladder cancer and for a stomach condition, including 
diarrhea.  A July 1997 RO rating decision granted service 
connection for post operative carcinoma of the bladder and 
assigned a total rating for this condition, effective from 
December 1995; and granted service connection for post 
radiation enteritis with chronic diarrhea and assigned a 
10 percent rating for this condition, effective from August 
1991.  Since service connection has been granted for bladder 
cancer and a stomach condition, and the veteran has withdrawn 
his later appeal for a higher rating for the enteritis, these 
issues are no longer for appellate consideration.


REMAND

The veteran asserts that he has diabetes mellitus as a result 
of radiation therapy in service for his service-connected 
testicular cancer (service connection is in effect for 
removal of right testicle for seminoma with secondary 
anemia).  In June 1996, the Board remanded the case in order 
to have the veteran undergo a VA medical examination to 
determine the extent and etiology of his diabetes mellitus, 
including an opinion as to whether or not the diabetes 
mellitus was the result of treatment of his testicular cancer 
with radiation.  The veteran underwent 2 VA medical 
examinations in February 1997 that expressed different 
opinions as to the etiology of his diabetes mellitus.  The 
report of one VA medical examination contains the opinion 
that the veteran has diabetes mellitus that is associated 
with radiation therapy for removal of a seminomatous testicle 
in service, and the report of another VA medical examination 
contains the opinion that the veteran's diabetes mellitus is 
most likely of a common variety and unrelated to his 
radiation therapy in service.

The favorable opinion does not explain its basis, merely 
stating, "[h]e has developed these other problems, Colitis 
and Diabetes Mellitus, as well as Xerostoma, which are 
associated with his radiation exposure."  The unfavorable 
opinion gives detailed reasons.  In reciting the history, the 
favorable opinion indicates that the veteran received 6000 
gray rads, while the unfavorable opinion indicates 3000 rads.  
The factual basis needs to be reconciled.  

The duty to assist the veteran in the development of facts 
pertinent to his well-grounded claim for service connection 
for diabetes mellitus includes obtaining a medical opinion as 
to whether this disability is in any way related to his 
radiation therapy in service.  Horowitz v. Brown, 5 Vet. App. 
217 (1993).

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The veteran's claims folders, 
including the reports of his VA medical 
examinations in February 1997 noted above 
and expressing different opinions as to 
the etiology of his diabetes mellitus, 
should be sent to a VA medical facility 
for review by an appropriate specialist 
for the preparation of an addendum that 
contains an opinion as to the cause of 
his diabetes mellitus, including an 
opinion as to whether it is at least as 
likely as not that the veteran's 
radiation therapy in service caused this 
disease.  The medical specialist should 
support his or her opinion by discussing 
medical principles as applied to specific 
medical evidence in the veteran's case, 
including the 2 different radiation 
dosages and opinions as to the etiology 
of the veteran's diabetes mellitus by the 
February 1997 examiners.

2.  After the above development, the RO 
should review the claim for service 
connection for diabetes mellitus.  If 
action remains adverse to the veteran, he 
and his representative should be sent an 
appropriate supplemental statement of the 
case.

The veteran and his representative should be afforded an 
opportunity to respond to the supplemental statement of the 
case before the file is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

